DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 11/16/2021.
Claims 3-8, 13 and 17-26 are canceled.
Claims 35-37 are newly added.
Claims 1-2, 9-12, 14-16 and 27-37 are currently pending and have been examined.

Response to Amendment/Arguments
101
Applicant contends the claims are not directed to an abstract idea because the claims contain additional elements that individually, and in combination, integrate any such abstract idea into a practical application. Specifically, applicant contends certain claim limitations are directed to a practical application of increasing the value of trash by attaching a financial instrument to the object in a way that is not easily extracted before the appropriate time. Applicant also points out five "technical, practical advantages" in the specification. As such, applicant contends because the claims recite specific features for achieving the practical application, this a case in which the claims impose “a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Examiner respectfully disagrees. First, What applicant contends is the practical application (e.g. "increasing the value of trash by attaching a financial instrument to the object in a way that is not easily extracted before the appropriate time") is merely an improvement in a judicial exception or abstract idea rather than an improvement in computers or technology. Second, the claims fail to include the limitation "increasing the value of trash by attaching a financial instrument to the object in a way that is not easily extracted before the appropriate time". Third, the claims also fail to include the five allegedly "technical, practical advantages" in the specification that applicant points to. Examiner suggests to applicant to claim all these features that applicant contends integrates any such abstract idea into a practical application.
Applicant also contends the “pairing ...” limitation including significantly more than the alleged abstract idea, however applicant fails to respond to Examiner’s finding that this limitation was identified as an abstract idea grouped within the “mental processes” grouping of abstract ideas. Thus, for this reason alone, applicant’s argument is not responsive to the 101 rejection. Additionally, applicant makes an argument referencing the Berkheimer Memo. Specifically, applicant points to page 3, lines 1-10, of the Berkheimer Memo and contends that Examiner has not provided a factual determination that the identified elements are widely prevalent or in common use. Examiner respectfully disagrees because Examiner’s findings were cited as being supported under Berkheimer Option 2 referencing MPEP 2106.05(d)(II), which applicant has also failed to address. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

112
The standing rejection for claims 28-30 are withdrawn in light of applicant's amendment and argument pointing to paragraph 27 of the specification.

102
Applicant first makes remarks referring to a general concept of reference Feeney, rather than specific claim limitations. Also, applicant makes an argument based upon the claims providing a "practical application" as applicant similarly contended for the 35 USC 101 rejection. However, a practical application to address a 35 USC 101 rejection does not overcome a 35 USC 102 rejection. Accordingly, these arguments are not found persuasive.
Moreover, applicant contends Feeney does not describe claim limitations "wherein the private cryptographic key is associated with an amount of currency" and "wherein the public cryptographic key represents a destination for receiving a transfer of the amount of currency" in a merely conclusory manner, however applicant does not state how the cited sections do not teach the elements/limitations of the instant claims, thus applicant arguments are not found persuasive.

103
Regarding claim 28, applicant's contends the references cited do not teach a message comprising a merchant address. Examiner respectfully disagrees as this limitation is taught by Feeney (paras 36, 46-47, 50, 54, 57, 79, 93).
Regarding claim 29, applicant contends paragraphs 46, 79 and 93 of Feeney do not teach the features of the claim, that being “the message further comprises information identifying a person”. Examiner respectfully disagrees. Paragraph 46 of Feeney discloses “In one embodiment, a crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address”. Further, paragraph 79 of Feeney discloses “The first crypto-currency transaction 204 may identify the party from which the first product is being transferred. The first crypto-currency transaction 204 may identify the party to which the first product is being transferred”. Further, paragraph 93 of Feeney discloses “In some embodiments, new transactions concerning the first product 201 record the identity of the current user’. Accordingly, as the transaction in Feeney is the claimed message, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12, 14-16 and 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 11-12, 14-16 and 28-34:
Step 1
Claims 11-12, 14-16 and 28-34 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 11 recites (i.e., sets forth or describes) transferring an amount of currency, an abstract idea. Specifically, but for the additional elements, Claim 11 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
transferring an amount of currency
Additionally, Claim 11 recites (i.e., sets forth or describes) pairing data, an abstract idea. Specifically, but for the additional elements, Claim 11 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind.
pairing the ... key with a ... key
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 11 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “the RAoM, the RAoM comprising at least one surface”, “on a data storage medium”, “the data storage medium to the surface of the RAoM” and “to a destination represented by the public cryptographic key” merely serve as a tool to perform an abstract idea. Also, the additional elements “private cryptographic” and “public cryptographic” generally link the use of the judicial exception to a particular technological environment, that being cryptographic keys. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “obtaining …”, “storing a … key or a pointer to the … key …” and “attaching …”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 11, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 12, 14-16 and 28-34 further recite (i.e., set forth or describe) the abstract ideas of transferring an amount of currency and pairing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim 27:
Step 1
Claim 27 is directed to a computer-implemented system (i.e. machine). Therefore, this claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 27 recites (i.e., sets forth or describes) transferring an amount of currency, an abstract idea. Specifically, but for the additional elements, Claim 27 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
transfer an amount of currency associated with the ... key
Additionally, Claim 27 recites (i.e., sets forth or describes) pairing data, an abstract idea. Specifically, but for the additional elements, Claim 27 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind.
a ... key or a pointer to the ... key, which is paired with a ... key
Accordingly, the claim recites multiple abstract ideas. 


Step 2A Prong Two
Claim 27 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “a RAoM comprising at least one surface”, “a data storage medium attached to the at least one surface of the RAoM”, “a computer server comprising a processor and a memory coupled to the processor, wherein the processor is configured to” and “to a destination represented by the public cryptographic key” merely serve as a tool to perform an abstract idea. Also, the additional elements “private cryptographic” and “public cryptographic” generally link the use of the judicial exception to a particular technological environment, that being cryptographic keys. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “wherein … stores …”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 27, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12, 14-16 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0098723 A1 to Feeney (hereinafter “Feeney”).

Claim 1:
Feeney discloses:
at least one surface (paras 39, 77)
a data storage medium attached to the at least one surface of the RAoM (paras 74, 76-77)
wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key (paras 74, 76), which is paired with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
wherein the private cryptographic key is associated with an amount of currency (paras 46-47, 63, 74, 96)
wherein the public cryptographic key represents a destination for receiving a transfer of the amount of currency (paras 47, 73-74, 76, 78)

Claim 2:
Feeney discloses all limitations of claim 1. Feeney also discloses:
wherein the data storage medium is one of: a memory chip, a label, and a radio frequency identification (RFID) tag (paras 23, 69, 74, 77)

Claim 11:
Feeney discloses:
obtaining the RAoM, the RAoM comprising at least one surface (paras 39, 77)
storing a private cryptographic key or a pointer to the private cryptographic key on a data storage medium (paras 74, 76)
pairing the private cryptographic key with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
attaching the data storage medium to the surface of the RAoM (paras 74, 76-77)
transferring an amount of currency to a destination represented by the public cryptographic key (paras 47, 73-74, 76, 78)

Claim 12:
Feeney discloses all limitations of claim 11. Feeney also discloses:
wherein the data storage medium is one of: a memory chip, a label, and a radio frequency identification (RFID) tag (paras 23, 69, 74, 77)

Claim 14:
Feeney discloses all limitations of claim 11. Feeney also discloses:
recording the transfer of the amount of currency to the destination represented by the public cryptographic key in a transaction record of a global ledger (paras 46-47, 50, 73-74, 76, 78-79, 107)

Claim 15:
Feeney discloses all limitations of claim 14. Feeney also discloses:
wherein the global ledger is a Bitcoin public ledger (paras 62, 78-79)

Claim 16:
Feeney discloses all limitations of claim 14. Feeney also discloses:
wherein the transaction record comprises the public key and information indicating the amount of currency that was transferred (paras 46)

Claim 27:
Feeney discloses:
a RAoM comprising at least one surface (paras 39, 77)
a data storage medium attached to the at least one surface of the RAoM (paras 74, 76-77)
wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key (paras 74, 76), which is paired with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
a computer server comprising a processor and a memory coupled to the processor, wherein the processor is configured to (Fig.1A; paras 20-21)
transfer an amount of currency associated with the private cryptographic key to a destination represented by the public cryptographic key (paras 47, 73-74, 76, 78)

Claim 28:
Feeney teaches all limitations of claim 11. Feeney also teaches:
receiving a message, the message comprising a merchant address, the public cryptographic key, and a digital signature (paras 36, 46-47, 50, 54, 57, 79, 93)
wherein the digital signature is based on the private cryptographic key (paras 46, 57)
in response to receiving the message, transferring the amount of currency from the destination represented by the public cryptographic key to the merchant address (paras 36, 47, 73-74, 76, 78)

Claim 29: 
Feeney teach all limitations of claim 28. Feeney also teaches:
wherein the message further comprises information identifying a person (paras 46, 79, 93)

Claim 30: 
Feeney teach all limitations of claim 28. Feeney also teaches:
wherein the digital signature is further based on a key (paras 46, 57)
The limitation “from a recycling station” is interpreted as nonfunctional descriptive material of the “key” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 31:
Feeney discloses all limitations of claim 11. Feeney also discloses:
wherein the public cryptographic key corresponds to an account number or address (para 47)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of US 2007/0090197 A1 to Senda (hereinafter “Senda”).

Claim 9:
Feeney teaches all limitations of claim 1. Feeney does not teach:
wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label
Senda teaches:
wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label (Fig.9; paras 182-192)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Feeney to include wherein the data storage medium is a first label attached to the at least one surface, wherein the at least one surface and the first label are disposed underneath a second label, as taught by Senda, in order to improve QR code security (Senda, Fig.9; paras 182-192).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of US 2007/0080804 A1 to Hirahara et al. (hereinafter “Hirahara”).

Claim 10:
Feeney teaches all limitations of claim 1. Feeney does not teach:
wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can
Hirahara teaches:
wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Feeney to include wherein RAoM comprises a closed metal can, wherein the at least one surface is located inside of the can, as taught by Hirahara, in order to improve types of products that RFID tags are concealed within (Hirahara, para 23).

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of US 2014/0181504 A1 to Almahallawy et al. (hereinafter “Almahallawy”).

Claim 32:
Feeney teaches all limitations of claim 11. Feeney also teaches:
wherein the storing comprises storing the pointer to the private cryptographic key on the data storage medium (paras 74, 76)
Feeney does not teach:
receiving a message from an application, the message comprising the pointer
Almahallawy teaches:
receiving a message from an application (paras 18, 25), the message comprising the pointer (paras 38-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feeney to include receiving a message from an application, the message comprising the pointer, as taught by Almahallawy, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 35:
Feeney teaches all limitations of claim 1. Feeney also teaches:
wherein the data storage medium stores the pointer to the private cryptographic key (paras 74, 76)
Feeney does not teach:
wherein a message is received from an application comprising the pointer
Almahallawy teaches:
wherein a message is received from an application (paras 18, 25) comprising the pointer (paras 38-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Feeney to include receiving a message from an application, the message comprising the pointer, as taught by Almahallawy, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claims 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Almahallawy and further in view of US 2002/0152106 A1 to Stoxen et al (hereinafter “Stoxen”).

Claims 33 and 36:
Feeney in view of Almahallawy teaches all limitations of claims 32 and 35. Feeney also teaches:
recording in a database a record comprising the pointer [a record comprising the pointer is recorded in a database] (para 65)
Almahallawy also teaches:
transmitting the private cryptographic key to the application [the private cryptographic key is transmitted to an application] (paras 38-39)
Feeney in view of Almahallawy does not teach:
determining that a previous message comprising the pointer has not been received; and in response to the determining [wherein in response to a determination that a previous message comprising the pointer has not been received]
Stoxen teaches:
determining that a previous message comprising the [data] has not been received; and in response to the determining [wherein in response to a determination that a previous message comprising the [data] has not been received] (paras 35-36; claims 20-22, 28-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and machine of Feeney in view of Almahallawy to include determining that a previous message comprising the data has not been received, as taught by Stoxen, in order to prevent duplicate processing (Stoxen, paras 35-36).
The limitation “pointer” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 34 and 37:
Feeney in view of Almahallawy teaches all limitations of claims 32 and 35. Feeney in view of Almahallawy does not teach:
determining that a previous message comprising the pointer has been received and in response to the determining, transmitting an error message to the application [wherein in response to a determination that a previous message comprising the pointer has been received an error message is transmitted to an application]
Stoxen teaches:
determining that a previous message comprising the [data] has been received and in response to the determining, transmitting an error message to the application [wherein in response to a determination that a previous message comprising the [data] has been received an error message is transmitted to an application] (paras 35-36; claims 20-22, 28-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and machine of Feeney in view of Almahallawy to include determining that a previous message comprising the data has been received and in response to the determining, transmitting an error message to the application, as taught by Stoxen, in order to prevent duplicate processing (Stoxen, paras 35-36).
The limitation “pointer” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685          

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685